Cite as 2020 Ark. 253
                   SUPREME COURT OF ARKANSAS
                                          No.   CR-84-9


CARL LEE LINELL                                    Opinion Delivered:   June 18, 2020
                                PETITIONER

V.                                       PRO SE PETITION TO REINVEST
                                         JURISDICTION IN THE TRIAL COURT
STATE OF ARKANSAS                        TO CONSIDER A PETITION FOR WRIT
                              RESPONDENT OF ERROR CORAM NOBIS; MOTION
                                         FOR APPOINTMENT OF COUNSEL
                                         [JEFFERSON COUNTY CIRCUIT
                                         COURT, NO. 35CR-83-26]

                                                   PETITION AND MOTION DENIED.


                              RHONDA K. WOOD, Associate Justice

       Carl Lee Linell petitions this court for permission to file a writ of error coram nobis in

the trial court. Additionally, he has filed a motion for appointment of counsel. Linell raises

four claims that are not cognizable in a coram nobis proceeding. His fifth claim, an alleged

Brady violation, also fails. Because Linell does not demonstrate that he is entitled to coram

nobis relief, we deny his petition and the motion for appointment of counsel.

       In 1983, a jury convicted Linell of two counts of capital-felony murder for the deaths of

Charles and Louise Misho and one count of attempted capital-felony murder of Austin

Patterson. The jury sentenced him to life without parole on the murder charges and twenty

years’ imprisonment for the attempted-murder charge, to be served consecutively. We affirmed

on direct appeal. Linell v. State, 283 Ark. 162, 671 S.W.2d 741 (1984) (Linell I). He sought
postconviction relief pursuant to Rule 37 of the Arkansas Rules of Criminal Procedure, and

we affirmed. Linell v. State, CR 84-9 (Ark. July 7, 1986) (unpublished per curiam) (Linell II).

          According to the direct-appeal record, Linell’s codefendant, Carvin Thompson,

testified at trial and admitted that he and Linell had planned to rob the Mishos. Thompson

claimed that Linell shot and killed both victims and shot and wounded Patterson when

Patterson approached the scene. Thompson stated that Linell took Louise’s purse after the

shooting. Patterson testified that he did not see the assailant but saw someone crouching near

the scene of the crime whom Patterson was unable to describe as either black or white, male or

female.

                                         I. Nature of the Writ

          Once a judgment is affirmed on appeal, a trial court cannot proceed with a petition for

writ of error coram nobis unless this court grants permission and reinstates jurisdiction.

Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A writ of error coram nobis is an

extraordinarily rare remedy. Id. In coram nobis proceedings, the strong presumption is that the

judgment of conviction is valid. Id. A petitioner has the burden to demonstrate a

fundamental error of fact extrinsic to the record. Id. The court issues the writ in compelling

circumstances to achieve justice and to address errors of the most fundamental nature. Id.

          A writ of error coram nobis is available for addressing certain errors, that are found in

one of four categories: (1) insanity at the time of trial; (2) a coerced guilty plea; (3) material

evidence withheld by the prosecutor in violation of Brady v. Maryland, 373 U.S. 83

(1963); or (4) a third-party confession to the crime during the time between conviction and


                                                  2
appeal.1 Howard v. State, 2012 Ark. 177, 403 S.W.3d 38. The petitioner must specify the facts

relied on and not merely state conclusions. McCullough v. State, 2017 Ark. 292, 528 S.W.3d
833.

                                II. Claims for Issuance of the Writ

       Linell raises four claims that are not cognizable in a proceeding for writ of error coram

nobis: ineffective assistance of counsel, violation of right to counsel by obtaining incriminating

statements, presentation of false evidence, and cumulative error. None of these claims fall

under the four categories listed above. One cannot use a coram nobis proceeding to substitute

for claims of ineffective assistance of counsel under Rule 37. McCullough v. State, 2020 Ark. 49.

Moreover, challenges to the sufficiency of the evidence constitute a direct attack on the

judgment and are not cognizable in a coram nobis proceeding. Carner v. State, 2018 Ark. 20,

535 S.W.3d 634. A coram nobis proceeding is not a means to merely contradict a fact already

adjudicated at trial. Joiner v. State, 2019 Ark. 279, 585 S.W.3d 161.

       Linell also asserts a Brady violation, which is cognizable in coram nobis proceedings. An

allegation alone, however, is not a sufficient basis for error coram nobis relief. Davis v. State,

2019 Ark. 172, 574 S.W.3d 666. To establish a Brady violation, three elements are required:

(1) the evidence at issue must be favorable to the accused, either because it is exculpatory or

because it is impeaching; (2) the State must have suppressed the evidence, either willfully or

inadvertently; and (3) prejudice must have ensued. Ivory v. State, 2019 Ark. 386, 589 S.W.3d
1
  This court has extended the writ in extraordinary circumstances with precise limitations. See
Strawhacker v. State, 2016 Ark. 348, 500 S.W.3d 716.

                                                3
378. When a petitioner alleges a Brady violation in coram nobis proceedings, the facts alleged

in the petition must establish that there was evidence withheld that was both material and

prejudicial. Martinez-Marmol v. State, 2018 Ark. 145, 544 S.W.3d 49. Evidence is material if

there is a reasonable probability that, had the State disclosed the evidence, the result of the

proceeding would have been different. Id.

       Linell’s specific Brady claim is that the surviving victim, Patterson, gave a statement that

described the shooter as a white male. Linell contends that because he is not Caucasian, this

statement would be exculpatory and material evidence. Linell also argues that the statement

would contradict Patterson’s testimony at trial that he could not identify the race of the

shooter. But there is no documentation of Patterson’s inconsistent statement. Linell claims

that Detective McVay prepared a summary report in which McVay noted a conversation with

Sergeant Simmons, who stated that he had interviewed Patterson at the hospital and that

Patterson reported that a white male had shot him. Linell contends the State withheld

Detective McVay’s summary report.

       Linell fails to provide the alleged report that would support his claim. He instead

alleges that he has been trying to obtain it since 1983. He does not explain how he obtained

knowledge of the report, or its contents, so that we could afford weight to his claim that it

exists. The burden is on the petitioner in an application for a writ of error coram nobis to

make a full disclosure of specific facts that support the merit of a Brady claim. Davis, 2019 Ark.
172, 574 S.W.3d 666. In view of the lack of specifics or of any evidence corroborating Linell’s

claim of the existence of the report, we find that he has failed to meet his burden in

petitioning for a writ of error coram nobis.
                                                4
       The final issue involves Linell’s request for an attorney. The appointment of counsel in

postconviction proceedings is discretionary and not mandated. Lane v. State, 2019 Ark. 5, 564
S.W.3d 524. To demonstrate entitlement to the appointment of counsel, a petitioner must

make a substantial showing that a petition for relief includes a meritorious claim. Id. For the

reasons stated above, Linell has not made a meritorious claim, and he is not entitled to

appointment of counsel.

       Petition and motion denied.

       HART, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. I dissent. We may not know how Linell

has managed to obtain the excerpts from Detective McVey’s document labeled “DABS-R”

(which reflect that the surviving victim described his assailant as a white male), but the excerpts

do appear to be accurate and authentic. The State certainly does not contest their accuracy or

authenticity.   Furthermore, this information was not contained in any of the State’s

evidentiary disclosures to the defendant, which were filed and made part of the record.

Accordingly, Linell has stated a claim for a Brady violation—that the prosecution, deliberately

or inadvertently, suppressed material evidence. Brady v. Maryland, 373 U.S. 83 (1963). The

fact that a shooting victim described his assailant as a white male, in a prosecution where the

defendant is a black male, is exculpatory evidence that must be provided to the defense. Linell

should have received this information before trial. The fact that Linell never received the

information also prevented the jury from consequently considering the information. The

identity of the assailant was the central issue at trial, and the surviving victim’s (actual)



                                                5
description of the assailant could have significantly impacted the outcome. Since the jury

never received this information, we cannot afford confidence to its verdict. Accordingly,

Linell’s Brady claim demands an evidentiary hearing where the contents and authenticity of

these documents can be tested in an adversarial context.

       The need for a hearing on Linell’s Brady claim is further underscored by his FOIA

litigation. In a split decision last year, this court affirmed the circuit court’s denial of Linell’s

FOIA petition. Linell v. State, 2019 Ark. 25, 565 S.W.3d 482. Linell was seeking access to the

investigation records held by the Arkansas State Crime Laboratory related to this murder

investigation. Presumably, those records would include the ballistics report on the .22 revolver

owned by James Nelson. Nelson, who wrecked his truck minutes after the shooting (note that

one witness saw a truck speeding away immediately after victims were shot), was the first

suspect in this murder investigation. He was apparently excluded as a suspect after the crime

lab reported that his .22 revolver did not match the bullet fragments recovered from the

victims’ gunshot wounds. However, that report was not contained in any of the prosecution’s

disclosures to the defense, which were filed and made part of the record. There is no

indication that the report has ever been produced. Nelson, it should be noted, is a white male.

       The missing evidence could have significantly impacted the outcome of Linell’s trial.

After reviewing the record, it is apparent that the investigation and prosecution of Linell was

fraught with irregularity—and even acknowledged falsity. After Nelson was “excluded” as a

suspect, the investigation’s focus apparently shifted to Carvin Thompson and/or Linell.

However, there is literally no explanation anywhere in the record of what led to Thompson

and Linell being considered suspects. Thompson, who testified for the State at Linell’s trial,
                                                 6
acknowledged on the witness stand that he was repeatedly lying to convict Linell and to protect

himself. For example, the following exchange occurred between Thompson and Linell’s

defense attorney:

       DEFENSE ATTORNEY: Well, initially, you told them that you saw him open the
                          door, pull the man out, slam him to the ground, and
                          that he shot the man on the ground next to the truck.
                          That was your initial statement, wasn’t it?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY:        All of that is a bonafided [sic] lie?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY: Then you said they rolled around on the ground and
                          went up against the side of the bar and grill and
                          fought for a while, didn’t you?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY:        All of that is a lie?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY:        And then you said that they fought until they got to
                                the edge of the building, didn’t you?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY:        And all of that is a lie?

       THOMPSON:                Yes, sir.

       DEFENSE ATTORNEY:        Then did the Prosecutor tell you that it couldn’t
                                happen that way, and you changed your story?

       THOMPSON:                The Prosecutor never did tell me, the detective told
                                me.



                                                7
       DEFENSE ATTORNEY:        Oh, the detective told you that it couldn’t happen that
                                way, and you changed your story?
       THOMPSON:                Yes, sir.

       Such was typical of Thompson’s testimony at trial.       At one point, the following

exchange occurred:

       DEFENSE ATTORNEY:        And you gave the police two or three different
                                versions of what occurred. [Plus a “fourth” statement
                                in a handwritten document Thompson had been
                                testifying about on cross-examination.] And, now, you
                                come in here and give the jury a fifth one. Which one
                                do you want them to take?

       THOMPSON:                The one they believe.

       …

       DEFENSE ATTORNEY:        So, if you take an oath to tell the whole truth and
                                nothing but the truth, you will tell the truth, but if
                                you are just talking to me and these folks over here,
                                you will lie to them, is that what you are telling us?

       THOMPSON:                No, sir. I mean, I tell the truth, you know, to help
                                myself.

Outside of Linell’s testimony, the State’s evidence against Linell was conflicting and

circumstantial.   There was zero exploration of any relationship between Nelson and

Thompson.

       We cannot continue to ignore these situations. Linell has stated a viable Brady claim,

and his claim cannot be fairly assessed without an evidentiary hearing. This court must be

vigilant to avoid even the appearance of impropriety. Rejecting a claim like Linell’s without

even affording him a hearing falls far short of what justice demands. Instead, we should (1)




                                              8
reinvest jurisdiction in the trial court to consider the writ of error coram nobis, (2) appoint

Linell counsel, and (3) order discovery.

       I dissent.

       Carl Lee Linell, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for respondent.




                                               9